UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4795

LARRY MCKNIGHT,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CR-98-16-L)

Submitted: March 20, 2000

Decided: April 14, 2000

Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Clarke F. Ahlers, Columbia, Maryland, for Appellant. Lynne A. Bat-
taglia, United States Attorney, Andrew G. W. Norman, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Following the denial of his motion to suppress evidence, Larry
McKnight entered a conditional plea of guilty to a charge of bank rob-
bery in violation of 18 U.S.C.A. § 2113(a), (d), (f) (West Supp. 1999).
After the district court's order imposed his sentence, McKnight noted
his appeal from the order denying his motion to suppress.

McKnight contends that his Sixth Amendment right to counsel was
implicated when officers interviewed him about potential federal
crimes in the absence of the attorney representing him on a state
charge of robbery. McKnight contends that the state and the federal
crimes are legally related because he had entered an agreement with
the government to have his state charges dismissed in exchange for
his cooperation in the investigation of the federal crimes, provided
that he was not involved in the federal offenses.

The right to counsel under the Sixth Amendment is offense specific
and may not be relied upon in response to police officers' inquiry into
new criminal activity for which the suspect has not been indicted. See
Massiah v. United States, 377 U.S. 201, 207 (1964); United States v.
Melgar, 139 F.3d 1005, 1010 (4th Cir. 1998). An exception to the
offense-specific character of the Sixth Amendment is where the
offenses are "closely related" or "inextricably intertwined." See Mel-
gar, 139 F.3d at 1014. To determine whether the uncharged offense
is closely related to or inextricably intertwined with a charged offense
for which the defendant has invoked his right to counsel, the court
considers the time, place, and persons involved in the offenses and
determines whether the uncharged offense "derive[s] from the same
factual predicate as the charged offense." United States v. Kidd, 12
F.3d 30, 33 (4th Cir. 1993). McKnight admits that factually, the state
robbery offense and the bank robberies are not "closely related" or
"inextricably intertwined." He contends that they are legally related
because of the cooperation agreement he entered with the officials.
We find no merit to McKnight's contention. Because the state rob-
bery offense and the uncharged bank robberies did not "derive from
the same factual predicate" they were not closely related or inextrica-
bly intertwined. Therefore, the exception to the"offense-specific"

                    2
nature of the Sixth Amendment right to counsel does not apply, and
there was no Sixth Amendment violation when the officers ques-
tioned McKnight about the uncharged bank robberies without consult-
ing the attorney representing McKnight on unrelated state charges.

McKnight also argues that his confession was involuntary because
it was given after Detective Carew stated his understanding that under
the sentencing guidelines, McKnight would only receive credit for
acceptance of responsibility if he cooperated that day. We find that
under the totality of the circumstances, see United States v. Ellie, 111
F.3d 1135, 1143-44 (4th Cir. 1997), the misstatement of the law was
not sufficiently coercive to render the resulting confession involun-
tary. See Hutto v. Ross, 429 U.S. 28, 30 (1976). Despite Carew's mis-
statement of the law as to the potential for a reduction in sentence for
acceptance of responsibility, we find that McKnight's will was not
"overborne," nor was his "capacity for self-determination critically
impaired." See United States v. Braxton, 112 F.3d 777, 781 (4th Cir.
1997).

Accordingly, we affirm the district court's order denying Mc-
Knight's motion to suppress his statements. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3